Citation Nr: 9926471	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a chronic bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 7, 1967 until 
August 3, 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board or BVA) from a rating 
decision of August 1995 of the Muskogee, Oklahoma Regional 
Office (RO) which denied service connection for an acquired 
psychiatric disorder.

This case was remanded by a decision of the Board dated in 
December 1997 and is once again before the Board for 
appropriate disposition.

The Board notes in this regard that the veteran indicated in 
correspondence dated in November 1997 that he desired a 
hearing before the Board in Washington, DC.  However, in a 
subsequent statement in support of the claim received in 
December 1998, he indicated that he did not want a BVA 
hearing.  In this regard, the Board finds that the signed 
statement of the veteran in December 1998 supercedes his 
earlier correspondence and is sufficient to withdraw the 
request for a personal hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was discharged from service on the basis of a 
personality disorder, which is a developmental defect.

3.  An acquired psychiatric disability, to include a bipolar 
disorder, was first clinically indicated many years after 
discharge from active duty.  

CONCLUSION OF LAW

An acquired psychiatric disorder, to include a bipolar 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).38 C.F.R. § 3.303(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was mentally sound before 
entering service and that he did not have any psychiatric 
disability prior thereto.  It is maintained that he now has a 
bipolar disorder, the manifestations of which first developed 
during active duty, such that service connection is 
warranted. 

The Board finds that the claim for service connection for an 
acquired psychiatric disorder is well-grounded within the 
meaning of 38 U.S.C.A. 5107(a).  Here, the veteran has 
presented competent clinical evidence which provides support 
for his claim that psychiatric disability is of service 
onset.  Thus, he is found to have presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).  
Congenital or developmental defects as such, including 
personality disorders, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c) (1998).

The service medical records reflect that upon examination on 
June 7, 1967 for entrance into service, the veteran indicated 
that he was a habitual sleepwalker.  His psychiatric status 
was evaluated as normal.  On June 21, 1967, he was seen in 
the mental hygiene consultation service where it was recorded 
that he had had numerous episodes of sleepwalking and talking 
in civilian life.  It was reported that he was in the first 
week of training and claimed to have had already had an 
incident or two of sleepwalking, during one of which he had 
jumped out of bed and struck a wall fracturing his hand.  It 
was determined that with the veteran's long history of such, 
the prognosis for his adjustment was guarded and further 
evaluation was recommended. 

The record reflects that the veteran underwent mental hygiene 
consultation on June 23, 1967 pursuant to a recommendation 
for administrative separation.  It was noted that he was 
constantly worried, showed extreme fear and was generally 
nervous.  He was reported to have stated that he had a long 
history of frequent nightmares, intermittent headaches, 
frequent fights with other individuals and difficulty with 
authority figures.  It was found that after considering the 
past personal history and current mental status, the 
diagnosis was emotional instability reaction, chronic, 
severe, manifested by rapidly and continuously fluctuating 
emotion attitudes, impulsive judgment, poorly controlled 
anxiety, passive obstructionism, and impaired motivation for 
military life.  Stress was noted to be mild and occasioned by 
routine Army service.  Predisposition was felt to be severe 
with a long history of immature adjustment to life.  It was 
determined that the disability existed prior to service. 

The examiner further commented that the veteran was mentally 
responsible, was not mentally ill, and that there were no 
mental defects warranting admission or final disposition 
through medical channels.  He was therefore psychiatrically 
cleared for action deemed appropriate by command, including 
administrative separation.  Upon examination in July 1967 for 
discharge from service, the veteran's psychiatric status was 
evaluated as normal.  

A claim for service connection for a nervous condition was 
received in April 1995.  Pursuant thereto, extensive private 
clinical records dated between 1988 and 1995 were associated 
with the claims folder.  The veteran was shown to have been 
seen at St. Edward Mercy Hospital on an emergency basis in 
September 1988 indicating that he felt as if he were losing 
his mind, and had an 'absence of thought.'  It was noted that 
he was extremely upset and was under a great deal of stress.  
Current medications were noted to include hydroxyzine and 
Antabuse.  A tentative diagnosis of acute anxiety attack was 
rendered.  Vistaril was prescribed.  

The veteran was admitted to a private facility for three days 
in March 1989 for severe depression with recent suicidal 
ideations.  He stated that he had had chronic problems with 
depression for most of his life which had become more severe 
the past year.  He related that he had almost committed 
suicide two weeks before by placing a loaded gun to his head, 
but had backed out at the last moment.  The veteran indicated 
that he had been seen by a psychiatrist for depression and 
sleepwalking during his time in the military and had been 
given medication, but did not know what it was.  He related 
that he had been discharged from service after only three 
months for conditions which included depression, and did not 
seek further psychiatric care after his separation.  He said 
that he had been placed on Triavil in 1984 for depression.  
Upon release from hospitalization, diagnoses of major 
depressive episode and dysthymia were rendered.  Subsequent 
private clinic records show that the veteran continued to be 
treated for symptoms of depression.  A diagnosis of major 
depression was recorded in November 1994, and thereafter in 
September 1995. 

The veteran was evaluated at the Scott and White Clinic in 
May 1990 for chronic headaches whereupon he indicated that he 
was being treated for depression and was taking Prozac as 
well as amitriptyline, occasionally.  Following physical 
examination, the assessments included depression and alcohol 
abuse.  Upon an ensuing neurological evaluation, he rendered 
history to the effect that he had been depressed since he was 
18 years old.  

The record reflects that the veteran was hospitalized at a VA 
facility in December 1995 where it was noted that he 
presented to the emergency room with suicidal ideation and 
dissatisfaction with his physicians.  He indicated that he 
was "coming down off a manic episode" and had been thinking 
about shooting himself since that morning.  A history of 
bipolar disorder which had been diagnosed 25 years before was 
noted.  The veteran signed out against medical advice some 12 
days later and a diagnosis of personality disorder, not 
otherwise specified with borderline traits, was rendered at 
that time.  While hospitalized he underwent psychological 
consultation where it was noted that he acknowledged a 
history of multiple head injuries beginning in 1967 when he 
ran into a pole while chasing another person.  He indicated 
that he had lost consciousness for five to ten minutes at 
that time.  He related that he had been confined to a 'cage' 
as punishment and suffered two to three more losses of 
consciousness of about one minute each after throwing himself 
against the bars in response to being jabbed with rifle 
barrels. 

Choctaw Nation Hospital records dated between 1995 and 1996 
were received showing ongoing treatment for a bipolar 
disorder with depressed and manic phases.  

The veteran presented testimony upon personal hearing on 
appeal in October 1996 to the effect that he had had a normal 
childhood and was a high school "jock" who was voted "Best 
All Around" in his senior year.  He stated that he had no 
mental disorder prior to entering service.  The veteran 
testified that due to stress occasioned by the way he was 
treated during basic training, he began "chasing demons", 
swinging out at everything, and tore up some lockers and 
posts in the barracks for which he was sent to the mental 
hygiene clinic.  He said that afterwards, he was locked up in 
a "munitions cage" every night until he was discharged and 
was poked by an M-1 rifle every morning to watch him jump.  
The veteran said that he sought treatment for psychiatric 
symptoms approximately two months after being discharged from 
active duty but that it was not continuous.  He indicated 
that the diagnoses he was rendered at that time were 
schizophrenia and manic depression.  He also stated that he 
could not afford additional psychiatric treatment, and he 
next time he was rendered care in this regard was in 
approximately 1975 and then in about 1986.  

A page from the veteran's high school yearbook was received 
in October 1996 showing that the veteran and another student 
were voted "Best All Around" at that time.

A statement dated in December 1996 was received from the 
veteran's treating physician at the Choctaw Nation Hospital, 
E. S. Broadway, who related that he had seen the veteran 
since July 1995 was aware that he had had numerous 
psychiatric inpatient hospitalizations.  Dr. Broadway stated 
that he had reviewed the veteran's military records, and 
referred to an entry from June 1967 which noted 'rapidly and 
continuously fluctuating emotional attitudes, impulsive 
judgment and poorly controlled anxiety."  It was his opinion 
this sounded very much like the veteran was already 
experiencing symptoms of his mental illness when he was 19 
years old and that the service medical records appeared to 
indicate that his mental illness had started prior to 
military discharge.  

Additional clinical records dating through October 1997 were 
received from the Choctaw Nation Hospital showing continuing 
treatment for a bipolar disorder.  Records dated in 1990 were 
also received from the Griffin State Hospital and the Central 
State Hospital showing that the veteran was evaluated for 
psychiatric symptoms on an "E.D." from the county after he 
had gone to his brother's house and begun yelling in the 
yard, and neighbors had called the police.  It was noted that 
the veteran's family provided a great deal of information 
pertaining to his history, noting that he had always been a 
'moody' individual and that as a child, they had had to 'walk 
on eggshells' to not to make him angry.  It was reported that 
the veteran had had several recent emotional setbacks of 
late, to include a divorce with loss of custody of his son, 
and the loss of his oil leasing business.  It was also noted 
that someone had killed his two dogs, shot the windows out of 
his house and that his house had burned down while he was 
away for a while.  It was reported that he had been 
prescribed Imipramine but that his doctor had later changed 
his medication to Prozac.  Following psychosocial assessment, 
it was the opinion of the examiner that alcohol had played a 
part in the veteran's behavior, and that it appeared that he 
had other personality traits that would suggest alcoholism 
was a possibility.  Upon admission, the veteran was found to 
be alert, but agitated, overtly hostile and uncooperative 
with impaired insight and judgment.  Affect was hostile with 
saddened mood and he was belligerent.  An admitting diagnosis 
of adjustment disorder with depressed mood was rendered on 
Axis I.  An Axis II assessment of rule out personality 
disorder was also noted.  Upon release from treatment 
approximately three days later, impressions of rule out 
bipolar disorder, manic episode: rule out organic mood 
disorder, manic; and alcohol abuse, sporadic or continuous, 
were rendered.  

Pursuant to Board remand of December 1997, the veteran was 
afforded a VA examination for compensation and pension 
purposes in July 1998.  It was noted that the claims folder 
was reviewed.  The veteran provided history to the effect 
that his problems had begun when he was 18 years old during 
basic training.  He said that he had never had any mental 
problems prior to service but that one night he began 
hallucinating and seeing "demons and devils", and that he 
broke his hand by striking his fist into a pole in the center 
of the barracks.  The veteran stated that he went to the 
hospital, but that he had been forced to sleep in a small 
closet without windows for about a month, and that when he 
was discharged, the captain made him sign his rights away.  
He related that he did not receive any psychiatric treatment 
and was told that if he did so he would be locked up for 
quite some time.  

The veteran stated that after he got out of service, his 
mental problems got worse and required multiple 
hospitalizations and psychiatric treatment over the years.  
Following mental status examination, it was determined that 
the veteran clearly had a bipolar disorder which was in full 
remission at that time and controlled by medication.  It was 
noted that no evidence of any other psychiatric illness was 
found.  In a subsequent addendum to the psychiatric 
examination report in July 1998, the examiner noted that the 
service medical records indicated that the veteran had an 
emotional instability reaction with a long history of 
immature adjustment disorder to life.  It was the opinion of 
the examiner that review of the claims folder did not 
indicate that the veteran had a bipolar disorder with 
psychosis during service.  

Analysis

The Board has conducted a thorough review of the extensive 
clinical evidence of record.  Although the veteran claims 
that he now has an acquired psychiatric disability, claimed 
as a bipolar disorder, which first became manifest in 
service, the evidence does not support this conclusion.  The 
clinical record shows that while the veteran was not found to 
have a mental disorder upon service entrance examination on 
June 7, 1967, little more than two weeks later during routine 
basic training, he had been brought to the mental hygiene 
clinic for bizarre behavior diagnosed at that time as an 
emotional instability reaction.  The examiner noted a 
background which included frequent fights with other 
individuals and difficulty with authority figures which in 
conjunction with current mental status was consistent with a 
long history of immature adjustment to life.  Thus, it is 
clearly demonstrated that no acquired psychiatric disorder 
was diagnosed in service and that the veteran was discharged 
on the basis of a character and behavior disorder.

The Board notes that the veteran has made statements and 
presented testimony to the effect that the symptoms he had 
experienced in service represented the bipolar disorder he 
had been diagnosed with in the years after discharge from 
active duty.  The record reflects that the veteran received 
extensive psychological treatment over the years and that a 
number of diagnoses were rendered in this regard, primarily 
depression, and a bipolar disorder.  It is shown, however, 
that while the veteran now asserts that he has psychiatric 
disability which is directly attributable to service 
experiences, it must be pointed out that as a layperson who 
is untrained in the field of medicine, he is not competent to 
provide a medical opinion as to causation and onset in this 
matter.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The veteran's opinion in this matter is not competent 
evidence of the required nexus.  See also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995).  

The Board also points out that the presumption of psychosis 
within a year of discharge from service is inapplicable to 
the facts of this case because the veteran did not have 
continuous service for 90 days or more under 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Moreover the record does not refer to a diagnosis of 
bipolar disorder or psychosis until approximately 1989, more 
than 20 years after service discharge.  As well, evidence of 
chronic anxiety and/or depression were also not indicated 
until that same time frame, and may also not be attributed to 
active duty, given the intervening lapse of time.  

The Board points out that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
notes in this regard that one of the veteran's treating 
physicians stated that he reviewed the service medical 
records and has opined that it appeared that the veteran's 
mental illness started prior to his military discharge.  
While Dr. Broadway's opinion is arguably competent evidence 
of a nexus to service, it should be noted that he did not see 
the veteran until 1995, almost 30 years after his discharge 
from active duty, and clearly second-guesses the findings of 
the contemporaneous inservice examiner who presented more 
complete information regarding the veteran's background and 
current mental status in making the assessment of immature 
personality.  As well, it was clearly determined at the time 
of discharge from service that the veteran was not mentally 
ill, and that there were no mental defects warranting 
admission or final disposition through medical channels.  
Moreover, the opinion of the VA examiner in July 1998 
unequivocally determined that neither a bipolar disorder nor 
a psychosis originated in service.  Therefore, while the 
Board has carefully considered the statement and opinion of 
Dr. Broadway in this regard, it is found that the findings of 
the inservice examiner takes precedence in this matter, and 
as such, an adequate nexus of post service psychiatric 
disability to service, is not established.  See 38 C.F.R. 
§ 3.303.

The record in this instance clearly demonstrates that that 
the veteran was shown to have a personality disorder in 
service.  It is also noted that a personality disorder has 
been among the diagnoses rendered upon treatment after 
service as detailed above.  Although the veteran has 
testified that he had no psychiatric problems prior to 
service, the findings in this regard are bolstered by history 
rendered by the veteran's family upon his hospitalization in 
February 1990 to the effect that that veteran had been 
difficult since he was a child.  As noted above, however, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Beno v. 
Principi, 3 Vet.App. 439 (1992).  Since the law is 
controlling in this regard, the appeal on this issue must be 
denied.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

Service connection for an acquired psychiatric disorder, to 
include a bipolar disorder is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 


